Citation Nr: 1203212	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  11-08 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
The issue of a total disability rating for service connected disability has been raised by the record, in particular in an August 2010 statement that the Veteran has been unemployed for two years as a result of his disabilities.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a left knee disability.  He reported that he received in-service treatment for his knee during basic training.  He indicated that he had knee surgery soon after he separated from service, in approximately 1969 at Pomona Valley Hospital; however, several responses have been received that no such treatment records are available.  Nevertheless, there are treatment records from Kaiser Permanente that refer to the surgery, and examination of his left knee revealed a well-healed anterior incision.  X-ray examination of the Veteran's left knee revealed a screw in place for a tibial tubercle transfer.  

There is conflicting evidence regarding the timing of the left knee surgery.  Records seem to suggest that the Veteran's left knee was injured in a car-train accident in 1982 and that he underwent surgery at that time.  Records from that period of hospitalization, however, are negative for any left knee complaints.  

Private medical records suggest that the Veteran has a current left knee disability.  Specifically, he had left knee arthroscopy in 2001, and was assessed as having osteoarthritis of the left knee in 2005.  In a September 2009 letter, Enacio Hunt, M.D., indicated that the Veteran was being treated at the VA Loma Linda Health Care System for problems including osteoarthrosis involving the knee.  

A VA medical examination for the purposes of determining the nature and etiology of the Veteran's current left knee disability was not afforded the Veteran.  Based upon the above, however, the Board finds the threshold requirements are met for a VA medical examination and opinion statement.  38 C.F.R. § 3.159(c) (2011); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of his left knee disability.  

In addition, although efforts have been undertaken to obtain the Veteran's service treatment records, they still appear to be incomplete.  Specifically, the Veteran has indicated that he sought treatment for his left knee while in service.  While on remand, additional efforts should be undertaken to attempt to locate the Veteran's service treatment records pertaining to his left knee.  

The Veteran also explained that he was assigned as Master of Arms in order that he might avoid marching, which would have caused additional knee problems.  As such, service personnel records should be obtained and associated with the claims folder.  

VA treatment records, in particular from the VA Loma Linda Health Care System, should be associated with the claims folder.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request the Veteran's service treatment records, in particular for any treatment pertaining to his left knee.  If unavailable, a formal finding to that effect should be associated with the claims folder.

2.  The Veteran's service personnel records should be obtained.  If unavailable, a formal finding to that effect should be associated with the claims folder.

3.  Outstanding VA treatment records, in particular from the VA Loma Linda Health Care System, especially as they pertain to the left knee, should be obtained and associated with the claims folder.  If unavailable, a formal finding to that effect should be associated with the claims folder.

4.  Following receipt of any available outstanding records, the Veteran should be afforded a VA examination for the purpose of clarifying the nature and etiology of any current left knee disability.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current left knee disability is related to service.  The examiner is asked to discuss the Veteran's contentions that he had a knee surgery soon after service.  A complete rationale for the opinion should be provided.  

5.  After undertaking any additional development deemed appropriate, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

